—Order unanimously affirmed with costs. Memorandum: Inasmuch as the depositions of the parties have not yet been taken, Supreme *893Court properly exercised its discretion in denying defendants Namuliks’ cross motion for summary judgment without prejudice to renew at the close of discovery (see, CPLR 3212 [f]). Further, we conclude that the court properly exercised its discretion in permitting plaintiff Wider to amend his complaint to include Stanley Namulik as a party. Leave to amend shall be freely granted (CPLR 3025 [b]; Murray v City of New York, 43 NY2d 400, 404-405, rearg dismissed 45 NY2d 966). (Appeal from Order of Supreme Court, Erie County, Francis, J.—Summary Judgment.) Present—Callahan, J. P., Balio, Lawton, Boomer and Boehm, JJ.